FOR PUBLICATION

 

IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
DIVISION OF ST. CROTX
APPELLATE DIVISION

 

 

 

GARY SIMMONDS,

D.C. Crim. App. No. 2008-0029

Appellant, Super. Ct. Crim. No. 215/2005

Vv.

PEOPLE OF THE VIRGIN ISLANDS,

Appellee,

Se ee el

On Appeal from the Superior Court of the Virgin Islands
The Honorable Darryl D. Donohue, Judge Presiding

Considered: November 2,

2012
Filed: April 3, 2020

BEFORE: CURTIS V. GOMEZ, Judge of the District Court of the
Virgin Islands; and WILMA A. LEWIS, Chief Judge of the District
Court of the Virgin Islands.!

Attorneys:

Kele Onyejekwe, Esq.
St. Croix, U.S.V.I.

For the Appellant,
Tiffany V. Monrose, AAG Esq.
St. Croix, U.S.V.I.

For the Appellee.

 

+ While the Honorable James 8. Carroll, III, former judge of the Superior
Court of the Virgin Islands, sat on the panel that considered this matter,
he retired before the decision was issued.
paced ncureet O4 Coral) mGgLs
Gary Simmonds v. People of the Virgin rsa M4

D.C. Crim. App. No. 2008-0029

Memorandum Opinion

Page 2

 

MEMORANDUM OPINION

 

PER CURIAM,

Gary Simmonds chalienges his conviction in the Superior
Court of the Virgin Islands for aggravated assault. For the
reasons stated below, the Court will vacate Gary Simmonds’s
conviction and remand the case to the Superior Court for
imposition of a conviction and sentence for the lesser-included
offense of simple assault and battery.

I. FACTUAL AND PROCEDURAL BACKGROUND

On May 2, 2005, Tracia Walter-Simmonds (“Walter-Simmonds”)
went to the Schrader Command police station in St. Croix and
reported that her husband, Gary Simmonds (“Simmonds”}, had hit
her. When Walter-Simmonds arrived at the police station, her
face was bruised and red. Later that evening, Simmonds went to
the police station. While at the station, Simmonds told
officers that ne and his wife had been in a fight over a bill
and Walter-Simmonds’s relationship with an ex-boyfriend.
Walter-Simmonds also gave a statement to officers that she and
her husband had been involved in an argument that escalated
when Simmonds struck her several times in the face and body.

On May 9, 2005, the People of the Virgin Islands filed a
one-count criminal information against Simmonds for aggravated

assault and battery as an act of domestic violence in violation
Gary Simmonds v. People of the Virgin Isiands
D.C. Crim. App. No. 2008-0025

Memorandum Opinion

Page 3

of 14 V.2I.c. § 298({5) and 16 V.I.C. § 92(b)(1)&(2). On
September 22, 2005, a bench trial was held on the charge.

During the trial, the People called four witnesses: Police
Officer Roger Roberts, Tracia Walter-Simmonds, Minreva Saldana,
and Police Officer Antoinette Sargent. Gary Simmonds did not
put on a case. After the close of evidence, the Superior Court
judge found Gary Simmonds guilty of aggravated assault and
battery. Gary Simmonds was sentenced to a six-month suspended
prison term with one year of supervised probation and ordered
to complete 100 hours of community service and enroll in an
anger management course.

On November 24, 2008, Simmonds appealed his conviction to
this Court.’ Simmonds argues that (1) the gender-based
classification scheme in 14 V.I.C. § 298(5) violates the Equal
Protection Clause; and (2) the Superior Court erred admitting
certain irrelevant testimony. On July 29, 2011, this Court held
that the Government’s appellate filings failed to articulate
facts or arguments demonstrating that the statute’s gender
classification is substantially related to a legitimate
government interest. See Simmonds v. Virgin Islands, D.C. Crim.

App. No. 2006-29, 2011 WL 3290200 (D.V.I. App. Div. duly 29,

 

2 Simmonds’s notice of appeal was filed on November 7, 2005. However, his

appeal was not properly administratively docketed by the Superior Court in
this Court until November 7, 2008.
Gary Simmonds v. People of the Virgin Islands
D.C. Crim. App. No. 2008-0029

Memorandum Opinion

Page 4

2011). Having determined that the record was insufficient, the
Court remanded the case for the Superior Court to conduct
further fact finding. The Court also explicitly retained
jurisdiction.

On June il, 2012, in response to this Court’s remand, the
Superior Court issued a fifty-page memorandum opinion
concluding that the Gevernment failed tc demonstrate how the
statute’s gender classification is substantially related to a
legitimate government interest. See Virgin Isiands v. Simmonds,
58 V.I. 3 (Super. Ct. 2012).

Il. JURISDICTION AND STANDARD OF REVIEW

This Court has jurisdiction over appeals of final judgments
and orders of the Superior Court filed before January 29, 2007,
the date on which the Supreme Court was certified to officially
assume appellate jurisdiction over the Superior Court. See
Revised Organic Act of 1954 23A, 48 U.S.C. § 1613a(d}; see
also Joseph v. People of the V.I., 50 V.I. 873 (D.V.I. App. Div.
2008}, aff'd, 465 Fed. Appx. 134 (3d Cir. 2012).

Equal protection jurisprudence calls for intermediate
scrutiny of statutes that employ gender classifications. Orr v.
Orr, 440 U.S. 268, 279 (1979); Hynson v. City of Chester Legal
Dept., 864 F.2d 1026, 1029 (3d Cir. 1988). The Government bears

the burden of justifying that a gender-specific statute does
Gary Simmonds v. People of the Virgin Isiands
D.C. Crim. App. No. 2008-0029

Memorandum Opinion

Pace 5

not carry the baggage of discrimination. Mississippi Univ. for
Women v. Hogan, 458 U.S. 718, 724 (1982).

This Court's standard of review in examining the Superior
Court's application of law, including conclusions concerning
statutory interpretation and constitutional issues is de nevo,
while findings of fact are reviewed for clear error. Ascencio
v. Virgin Isiands, No. D.C. Crim. App. No. 2007-13, 2010 WL
9532347, at *1 {D.V.I. App. Div. Nov. 10, 2010).

Tit. ANALYSIS

A. Constitutionality of 14 V.I.C. § 298({5)

Simple assault and battery, codified at 14 V.I.C. § 299
(“Section 299%}, is defined as an “assault or battery
unattended with circumstances of aggravation.” 14 V.I.C. §
299(1)-(2). At the time of Simmonds’s conviction, the
punishment for a conviction of simple assault and battery was a
fine of no more than $50 or imprisonment for not more than 30
days or both. The aggravated assault and battery statute--14
V.I.C. § 298 (“Section 298”)--provides in relevant part that,
“[w]hoever commits an assault and battery .. . being an adult
male, upon the person of a female or child, or being an adult
female, upon the person of a child . . . shall be fined not
more than $500 or imprisoned not more than 1 year, or both.” 14

V.~T.C. § 298(5).
Gary Simmonds v. People of the Virgin Isiands
D.C. Crim. App. Ne. 2008-0029

Memorandum Opinion

Page 6

“Section 298(5), by its terms, escalates simple assault
and battery to an aggravated assault and battery where the
assault and battery is perpetrated by an adult male against an
adult femaie.” Humienny v. Virgin Islands, 79 F. Supp. 3d 548,
550 (B.V.I. 2015). “The statute, however, does not graduate
simple assault to aggravated assault when an adult male
perpetrates the offense against another adult male or if an
adult female perpetrates the offense against another adult
female.” Simmonds, 2011 WL 3290200, at *2. “Nor does the
statute graduate simple assault to aggravated assault when an
adult female perpetrates the offense against an adult male.”
Day v. Virgin Islands, D.C. Crim. App. No. 1997-63, 2015 WL
5935849, at *4 (D.V.1I. Oct. 7, 2015). If Simmonds and Walters-
Simmonds had been the same gender, or if Simmonds were a female
and Walters-Simmonds a male, then Simmonds would have faced
criminal liability only for simple assault under Section 299.
As such, men and women are treated differentiy under the
aggravated assault statute.

This Court has previously found, on several occasions,
that Section 298(5) violates the Equal Protection Clause of the
Fourteenth Amendment. See Day, 2015 WL 5935849, at *5;
Humienny, 79 F. Supp. 3d at 550; Rogers v. Virgin Islands, D.C.

Crim. App. No, 2006-66, 2015 WL 5013953, at *7 (D.V.I. Aug. 21,
Gary Simmonds v. People of the Virgin Isiands
D.C. Crim. App. No. 2008-0029

Memorandum Opinion

Page 7

2015); Charleswell v. Virgin Islands, D.C, Crim. App. No.
2006-28 {D.V.I. App. Div. 2013). A finding that a statute is
facially unconstitutional makes that statute void ab initio.
See Alexander v. Cockreli, 294 F.3d 626, 623 (5th Cir.

2002); see also Vogel v. Pennsylvania, 790 F.2d 368, 379 (3rd
Cir. 1986). It is as though the statute was never passed.
Alexander, 294 F.3d at 629,

The subsection under which Simmonds was convicted for
aggravated assault was, in essence, never a valid iaw. See
id. Because Section 298{5) is unconstitutional, the Court will
vacate Simmonds's judgment of conviction and sentence with
respect to that sub-section of the statute.

In accordance with the weight of authority, the Court will
vacate Simmonds'’s aggravated assault conviction. That result
does not necessarily aliow Simmonds to avoid a conviction for
the lesser included offense of simple assault, provided
sufficient evidence has been adduced by the People. “Where a
conviction of aggravated assault and battery is vacated by a
court on the basis that the aggravating factor is
unconstitutional, Virgin Islands courts have turned to the
lesser-included offense of simple assault and battery.” Day,
2015 WL 5935849, at *5; see also People v. McGowen, 56 V.I1. 3,

10 (Super. Ct. Jan. 11, 2012); see generally United States v.
Gary Simmonds v. Peopie of the Virgin Isiands
D.C. Crim. App. No. 2008-0029

Memorandum Opinion

Page 8

Petersen, 622 F.3d 196, 205-07 (3d Cir. 2010); Virgin Isiands
vy. Josiah, 641 F.2d 1103, 1108 (3d Cir. 1981) (“When the
evidence is insufficient to support the greater offense, but
sufficient to support a conviction on the lesser-included
offense, an appellate court may vacate the sentence and remand
for entry cof judgment of conviction and resentencing under the
lesser-included offense.”). But cf. Webster v. Virgin Isiands,
60 V.i. 666, 682 (V.I. 2014) (reversing defendant's aggravated
assault conviction without instructing the trial court to enter
a judgment on the lesser-included offense of simple assault}.

B. Admissibility of Certain Testimony of Police Officer
Roger Roberts

With respect to the evidence presented at trial, Simmonds
challenges the admissibility of certain inculpatory statements
made by one of the People’s witnesses, Police Officer Roger
Roberts (“Roberts”) during his trial testimony. Roberts was
present at the police station when Walter-Simmonds arrived to
report that Simmonds had hit her. Roberts testified that when
Walter-Simmonds entered the police station “[s]he was crying
and hysterical” and appeared “upset.” JA 28:25-29:1. Upon
entering the police station, Roberts testified that Walter-
Simmonds “stated her husband is home beating the shit out of

her. Pardon my French. She was calling 911 and they took it as
Gary Simmonds v. People of the Virgin Islands
D.C. Crim. App. No. 2008-0029

Memorandum Opinion

Page 9

a joke, so she came to the police station.”3 Id. at 29:21-24.
Roberts also testified that he observed that Walter-Simmonds
“had a big red mark on the left side of her face.” Id. at
30:14.

Simmonds argues:

The testimony offered by Officer Roberts of this
crime-~regarding how [Walter-Simmonds]’s husband
was beating her--is absolutely irrelevant with
respect to the issues before the jury. The
testimony regarding a ‘biq red mark’ and how
somebody beat ‘the shit out or’ [Walter-
Simmonds]could not in any way serve to establish
any of the elements of the crime of aggravated
assault.
ECF No. 13 at 21-22,

As discussed above, simple assault is an “assault or
battery unattended with circumstances of aggravation.” 14
V.I.C. § 299(1)-({2) The Virgin Islands Code defines “assault
and battery” as follows: “Whoever uses any unlawful violence
upon the person of another with intent to injure him, whatever
be the means or the degree of viclence used, commits an assault

and battery.” 14 V.I.cC. § 292. Accordingly, the People were

required to prove that Simmonds used “unlawful violence” on

 

3 Simmonds objected to the admission of this statement, arguing that it was
inadmissible hearsay. The trial judge overruled his objection and admitted
the statement as an excited utterance. Simmonds does not argue on appeal
that this statement was inadmissible hearsay.
Gary Simmonds v. People of the Virgin Isiands
D.C. Crim. App. No. 2008-0029

Memorandum Opinion

Page 10

Walter-Simmonds with the intent of injuring her. See 14 V.I.C.
§ 292.

“Unlawful violence” encompasses a wide variety of conduct,
ranging from shooting someone, see Viera v. People, No. S. Ct.
Crim. No. 2016-0014, 2019 WL 3287181, at *8 (V.I. June 17,
2029}, to hitting someone with a pool cue, see Boston v. Virgin
Tsiands, No. S. Ct. Crim. No. 2010-0086, 2012 WL 1522162, at *4
(V.i. May 2, 2012), to punching someone, see Duniop v. Virgin
Isiands, S, Ct. Crim. Neo. 2008-0037, 2009 WL 2984052, at *3-4
(V.2. Sept. 15, 2009). Robert’s testimony that Walter-Simmonds
claimed that Simmonds was “beating” her along with his personal
observation of injuries consistent with a “beating” describes
conduct weli within the heartland of “assault and battery,” and
as such, is relevant evidence. The Superior Court did not err
in admitting it.

In light of all the evidence adduced at trial, the Court
finds that there was sufficient evidence to support a
conviction of the lesser included offense, simple assault. The
Court will remand for the Superior Court to impose a judgment
of conviction and sentence that reflects the lesser-included
offense of simple assault and battery, unattended by any
circumstance of aggravation. See, e.g., McGowan, 56 V.I. at 10

(striking down the gender-based aggravating factor and
Gary Simmonds v. People of the Virgin Islands
D.C. Crim. App. No. 2008-0029

Memorandum Opinion

Page 11

reducing the count by operation of law to simple assault and
battery).
IV. CONCLUSION

For the reasons stated above, the Court will vacate the
conviction and sentence imposed and remand this case to the
Superior Court with instructions to impose a conviction and
sentence that reflect the lesser-included offense of simple
assault and battery, unattended by any circumstances of
aggravation. See Josiah, 641 F.2d at 1108. An appropriate

judgment follows.
